Fourth Court of Appeals
                                    San Antonio, Texas
                                              July 21, 2014

                                        No. 04-14-00102-CV

                            IN THE INTEREST OF J.R.I., A CHILD,

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-PA-01527
                           Honorable Martha B. Tanner, Judge Presiding


                                          ORDER
Sitting:        Karen Angelini, Justice
                Marialyn Barnard, Justice
                Luz Elena D. Chapa, Justice


        Mark I. contends the evidence is legally and factually insufficient to support termination
of his parental rights to J.R.I. under section 161.004 of the Texas Family Code because it does
not contain a finding that “the circumstances of the child, parent, sole managing conservator,
possessory conservator, or other party affected by the order denying termination have materially
and substantially changed since the date that the order was rendered.” TEX. FAM. CODE ANN.
§ 161.004 (West 2014). Although the petition alleged there had been a change in circumstances,
the court’s order of termination does not contain an express, written finding of changed
circumstances.

        We order this cause withdrawn from submission. We abate the appeal, remand the case to
the trial court, and order that court to make a finding of whether there had been a material and
substantial change of circumstances since the order denying termination of Mark I.’s parental
rights. We order the Bexar County District Clerk to file a supplemental record containing the
trial court’s findings by August 11, 2014.


           It is so ORDERED on July 21, 2014.
                                                        PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court